 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         NORTHERN DISTRICT OF CALIFORNIA
10                                    SAN JOSE DIVISION
11
12 JEWELTEX MANUFACTURING INC.                         Case No. 5:19-cv-03978 NC
     RETIREMENT PLAN,
13                                                     SUA SPONTE JUDICIAL
                      Plaintiff,                       REFERRAL FOR PURPOSES OF
14                                                     DETERMINING RELATIONSHIP
             v.                                        OF CASES
15
     CYPRESS SEMICONDUCTOR CORP., et
16 al.,
17                    Defendants.
18
19        In accordance with Civil Local Rule 3-12(c), IT IS HEREBY ORDERED that the
20 above captioned case is referred to District Judge Edward J. Davila to determine whether it
21 is related to 5:19-cv-03855 EJD, Elaine Wang v. Cypress Semiconductor Corporation, et al.
22        IT IS SO ORDERED.
23
24        Date: October 3, 2019                    _________________________
                                                   Nathanael M. Cousins
25                                                 United States Magistrate Judge
26
27
28
     Case No. 19-cv-3978 NC
     SUA SPONTE JUDICIAL REFERRAL
     RE: RELATING CASES
